        1:17-cv-01380-SEM-TSH # 96            Page 1 of 5                                        E-FILED
                                                               Tuesday, 03 September, 2019 01:15:08 PM
                                                                            Clerk, U.S. District Court, ILCD
043267/19344/JNR/KLM


                          UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF ILLINOIS

BARRY JOHNSON,

                       Plaintiff,
                                                     Case Number 17 cv 1380
v.
                                                     Judge Sue Myerscough; Magistrate
ANDREW TILDEN, MARY GRENNAN,
                                                     Judge Tom Schanzle-Haskins
MICHAEL MELVIN, WEXFORD HEALTH
SOURCES, INC.,

                       Defendants.

                  RESPONSE TO COURT ORDER OF AUGUST 20, 2019

        NOW COME the defendants, ANDREW TILDEN, M.D., DR. STEPHEN RITZ,

and WEXFORD HEALTH SOURCES, INC., by and through their counsel, CASSIDAY

SCHADE LLP, and pursuant to the Court’s Order of August 20, 2019, hereby responds.

In support thereof, the following statements are made.

        1.      Plaintiff is an insulin dependent diabetic who has a history of amputations

of toes on both feet due to the natural progression of his diabetic condition. See Exhibit

#1.

        2.      Although he was initially assigned to another housing unit when he

transferred to Dixon Correctional Center, plaintiff has been in the healthcare unit at

Dixon Correctional Center since October 4, 2018. See Exhibit #2.

        3.      Plaintiff injured his right great toe in July 2019, which got worse, rather

than healing. See Exhibit #1.

        4.      On July 29, 2019, plaintiff was sent on a medical furlough to have a

surgical amputation of his right great toe at an outside hospital in Dixon, Illinois. See

Exhibit #1.
       1:17-cv-01380-SEM-TSH # 96          Page 2 of 5



       5.     Plaintiff was diagnosed with osteomyelitis. See Exhibit #1.

       6.     Plaintiff was discharged from the outside hospital and returned to Dixon

Correctional Center on August 2, 2019, after the amputation. See Exhibit #1.

       7.     Upon his return from the outside hospital, plaintiff was sent to the infirmary

section of the healthcare unit, because he needed antibiotics dispensed through an

intravenous central catheter to treat the osteomyelitis. See Exhibit #1.

       8.     For security reasons due to the antibiotics being dispensed intravenously,

plaintiff needed to be placed in the institutional infirmary. See Exhibit #1.

       9.     However, plaintiff demanded to be returned to his housing unit, rather than

being placed in the infirmary. See Exhibit #3.

       10.    Because plaintiff refused housing in the infirmary on August 2, 2019, he

was issued a disciplinary report on August 3, 2019. See Exhibit #3.

       11.    Plaintiff was served with a copy of the disciplinary report on August 3,

2019. See Exhibit #3.

       12.    Because of the refusal of housing in the infirmary so that plaintiff could

continue to receive antibiotics as prescribed by the surgeon at the outside hospital,

plaintiff was placed in segregation status, but remained in the infirmary, rather than

being taken to a segregation cell at Dixon Correctional Center. See Exhibit #2.

       13.    On August 5, 2019, notice was served on plaintiff that his deposition was

scheduled for August 23, 2019, at Dixon Correctional Center. See Exhibit #4.

       14.    Plaintiff was provided with the opportunity to respond to the disciplinary

report before the Adjustment Committee. See Exhibit #5.




                                              2
       1:17-cv-01380-SEM-TSH # 96            Page 3 of 5



       15.    Plaintiff had a hearing before the Adjustment Committee on August 13,

2019, and was found guilty of the charge, after he pleaded guilty to the charge of

refusing placement in the institutional infirmary. See Exhibit #5.

       16.     According to the adjustment committee summary, plaintiff claimed he was

upset because he was housed in healthcare unit for his own medical safety.                  See

Exhibit #5.

       17.    On August 19, 2019, plaintiff filed a letter in which he claimed he needed

help from this Court, because his right toe had been amputated and he feared losing his

leg due to a “very bad bone infection.” [Doc. 94]

       18.    Plaintiff also stated he did not know why he was in segregation. [Doc. 94]

       19.    While in the infirmary, plaintiff has demonstrated he is able to ambulate

and communicate effectively with nursing staff. See Exhibit #1.

       20.    Because plaintiff was being treated for his medical conditions in the

infirmary and he was provided with a copy of the disciplinary report and the adjustment

committee summary prior to the time he filed his letter [Doc. 94] with this Court, plaintiff

knew he was a diabetic with a history of amputations; he knew he had been housed in the

healthcare unit for several months prior to the amputation of his right great toe; he knew

he was not in segregation as of August 19, 2019; he knew he was placed in segregation

status1 in the institutional infirmary as of August 19, 2019; he knew he was guilty of

refusing housing;2 he knew the reason he was placed in segregation status in the

infirmary;3 he knew he needed to be in the infirmary and had an intravenous peripherally



       1
        During the adjustment committee hearing, plaintiff stated he wanted to be placed “in real
segregation.” See Exhibit #3.
       2
        Plaintiff pleaded guilty to the ticket. See Exhibit #5.
       3
        The adjustment committee summary was served on his on August 16, 2019. See Exhibit #5.


                                                3
       1:17-cv-01380-SEM-TSH # 96            Page 4 of 5



inserted central catheter (IV-PICC) line so he could obtain necessary antibiotics for the

bone infection; and he knew he was being cared for by qualified medical personnel.

       21.    Plaintiff’s letter was filed in bad faith and is nothing more than an attempt to

needlessly increase the cost of this litigation.

       22.    The Medical Director at Dixon Correctional Center believes plaintiff

currently is in stable condition. See Exhibit #1.

       23.    Plaintiff is scheduled for a follow-up appointment with an outside physician

in October 2019. See Exhibit #1.

       WHEREFORE, defendants, Dr. Andrew Tilden, Dr. Steven Ritz, and Wexford

Health Sources, Inc., respectfully respond to this Court’s August 20, 2019, Order.

                                            Respectfully submitted,

                                            DR. ANDREW TILDEN, DR. STEVEN RITZ,
                                            and WEXFORD HEALTH SOURCES, INC.,

                                                       Defendants,

                                            CASSIDAY SCHADE LLP,

                                                       Attorneys for Defendants.

                                            By: /s/ Karen L. McNaught
Karen L. McNaught
ARDC No. 6200462
CASSIDAY SCHADE LLP
111 North Sixth Street, 2nd Floor
Springfield, IL 62701
(217) 572-1714
(217) 572-1613 (Fax)
kmcnaught@cassiday.com




                                                   4
        1:17-cv-01380-SEM-TSH # 96         Page 5 of 5



                               CERTIFICATE OF SERVICE

        Under penalties as provided by law, I hereby certify on September 3, 2019, I

caused to be electronically filed the foregoing Response to Court Order of August 20,

2019, with the Clerk of the Court using the CM/ECF system, which sends a “Notice of E-

Filing” to the following:

                            Clayton Ankin
                            Assistant Attorney General
                            500 South Second Street
                            Springfield, IL 62701
                            cankney@atg.state.il.us

and I caused a true and correct copy of the foregoing Response to Court Order of

September 3, 2019, to be served upon the following non-CM-ECF participant:

                            Barry Johnson, B33367
                            Dixon Correctional Center
                            2600 North Brinton Avenue
                            Dixon, IL 61021

by having it deposited in the U.S. mail in Springfield, Illinois, with proper postage prepaid,

on September 3, 2019.

                                                                 /s/ Karen L. McNaught
Karen L. McNaught, #6200462
CASSIDAY SCHADE LLP
111 North Sixth Street, 2nd Floor
Springfield, IL 62701
(217) 572-1714
(217) 572-1613 (Fax)
kmcnaught@cassiday.com

9252642 KMCNAUGH;MCOVEY




                                              5
